UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F/A Amendment No. 1 (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 26 New Street St.Helier, Jersey, JE23RA Channel Islands (Address of principal executive offices) Eirik Ubøe Tel: +44 1534 639759 26 New Street St.Helier, Jersey, JE23RA Channel Islands (Insert name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Common stock, par value $0.01 per share Name of each exchange on which registered New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Table of Contents Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.48,675,897 common stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No ý If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ýNon-accelerated Filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing:U.S. GAAP ¨International Financial Reporting Standards as issued by the International Accounting Standards Board ýOther ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.Item 17 ¨Item 18 ¨ If this report is an annual report, indicate by check mark whether the registrant is shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý TABLE OF CONTENTS Page EXPLANATORY NOTE 1 PART II 3 ITEM 15.CONTROLS AND PROCEDURES 3 PART III 4 ITEM 18.FINANCIAL STATEMENTS 4 ITEM 19.EXHIBITS 5 i Table of Contents EXPLANATORY NOTE This Form 20-F/A amends our Annual Report on Form 20-F for the year ended December 31, 2009, as filed with the U.S. Securities and Exchange Commission (the “Commission”) on March 25, 2010 (the “2009 Annual Report”). On December 28, 2010, we received a comment letter from the Commission’s Division of Corporation Finance regarding the 2009 Annual Report.The Commission requested that we amend the 2009 Annual Report to include an audited balance sheet as of the date of our transition to IFRS (January 1, 2008).This balance sheet information had been included in the 2009 Annual Report, but only in Note 14 to the audited financial statements. In response to the Commission’s comment, we are restatingour consolidated financial statements , which are identical in all respects to the consolidated financial statements contained in our 2009 Annual Report, except that the consolidated financial position as of January 1, 2008 is now set forth directly on the consolidated statements of financial position.In addition, Notes 2, 6, 7, 8, 9 and 10 to the audited financial statements were amended to include certain additional financial information as of January 1, 2008 and subsequent events were updated in Note 13. In addition, new Reports of Independent Registered Public Accounting Firm have been issued in relation to the audit of the restated consolidated financial statements and of the effectiveness of internal control over financial reporting, the latter of which expresses an adverse opinion. In connection with the restatement described above, we have concluded that we did not maintain effective internal controls over financial reporting as of December 31, 2009.We have reached this conclusion solely as a result of our failure to present the consolidated financial position as of January 1, 2008 on the face of our consolidated statements of financial position in our consolidated financial statements.In connection with the foregoing, we have amended “Part II —Item 15. Controls and Procedures”to reflect this conclusion.The restatement did not impact the consolidated statement of financial position as of December 31, 2009 and 2008 or the consolidated statements of income for each of the two years ended December 31, 2009. We have, concurrently with the filing of this Form 20-F/A, filed on Form 6-K our audited financial statements for 2010.In connection with the issuance of our 2010 audited financial statements, Ernst & Young has issued “unqualified” opinions on our consolidated financial statements and on the effectiveness of our internal controls over financial reporting as of December 31, 2010. 1 We are also including currently dated Sarbanes Oxley Act Section 302 and Section 906 certifications of our Chief Executive Officer and Chief Financial Officer, which are attached to this Form 20-F/A as Exhibits 12.1, 12.2 and 13.1. Other than as described above, this Form 20-F/A does not, and does not purport to, amend, update or restate any other information or disclosure included in our 2009 Annual Report and does not, other than the subsequent events described in Note 13 to the consolidated financial statements, purport to, reflect any events that have occurred after the date of the initial filing of our 2009 Annual Report. As a result, our 2009 Annual Report, as amended by this Form 20-F/A and the attached certifications, continues to speak as of the initial filing date of our 2009 Annual Report. 2 Table of Contents PART II ITEM 15.CONTROLS AND PROCEDURES A. DISCLOSURE CONTROLS AND PROCEDURES In connection with therestatement of the consolidated financial statements of DHT Maritime for the year ended December 31, 2009 as described in the “Explanatory Note ” to this Form 20-F/A, we conducted an evaluation (under the supervision and with the participation of management, including the chief executive officer and its chief financial officer), pursuant to Rule 13a-15 of the Exchange Act, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of December 31, 2009 (the “Evaluation Date”).Based on this evaluation, and as a result of therestatement ofour 2009 financial statements as described in the “Explanatory Note” to this Form 20-F/A, our chief executive officer and chief financial officer concluded that as of the Evaluation Date, our disclosure controls and procedures were not effective to provide reasonable assurance that material information required to be disclosed by us in reports we file or submit under the Securities Exchange Act of 1934 (the “Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Commission. B. MANAGEMENT’S ANNUAL REPORT ON INTERNAL CONTROL OVER REPORTING In accordance with Rule 13a-15of the Exchange Act, the management of DHT Holdings, Inc. and its subsidiaries (the “Company”) is responsible for the establishment and maintenance of adequate internal controls over financial reporting for the Company. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The Company’s system of internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. As a result of comments received from the Commission, it was identified that the 2009 consolidated financial statements did not present the consolidated financial position as of January 1, 2008 in the consolidated statements of financial position or the related disclosures as of January 1, 2008 in the notes to the financial statements.Presentation of the consolidated financial position as of the date of transition to IFRS in the consolidated statements of financial position is required by paragraph 21 of IFRS 1.Although the consolidated financial position as of January 1, 2008 had appeared in Note 14, “Transition to IFRS”, our internal controls over the preparation and presentation of the consolidated statements of financial position were ineffective in respect of the requirements of paragraph 21 of IFRS 1.As a result of this deficiency, management concluded that a material weakness existed in our internal control over financial reporting as of December 31, 2009. Our management has performed an assessment of the effectiveness of the Company’s internal controls over financial reporting as of the Evaluation Date based on the provisions of Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission or “COSO”. Based on our assessment, and as a result of the material weakness described above, management has determined that the Company’s internal controls over financial reporting were not effective as of the Evaluation Date based on the criteria in Internal Control—Integrated Framework issued by COSO. C.ATTESTATION REPORT OF THE REGISTERED PUBLIC ACCOUNTING FIRM The effectiveness of our internal control over financial reporting as of December 31, 2009 was audited by Ernst & Young AS, an independent registered public accounting firm, as stated in their report which appears herein. D.CHANGES IN INTERNAL CONTROL OVER REPORTING As a result of the material weakness described above, there was a change in the Company’s internal control over financial reporting that occurred during the period covered by the 2009 Annual Report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. There were no such other changes in the Company’s internal control over financial reporting. E.REMEDIATION OF MATERIAL WEAKNESS In regards to the material weakness described above, there is no further requirement to present the transition-date IFRS statement of financial position in future financial statements; consequently, there is no requirement for a related control to be designed and placed into operation for future financial reporting. 3 Table of Contents PART III ITEM 18.FINANCIAL STATEMENTS The following financial statements, together with the related reports of Ernst & Young AS, an independent registered public accounting firm, are filed as part of this Amendment No. 1 to Form 20-F: DHT Maritime, Inc. Consolidated Financial Statements Page Reports of Independent Registered Public Accounting Firm F-2 Consolidated Statement of Financial Position as of December 31, 2009, December 31, 2008 and January 1, 2008 F-4 Consolidated Income Statement for the years ended December 31, 2009 and 2008 F-5 Consolidated Statements of Changes in Shareholders’ Equity for the years ended December 31, 2009 and 2008 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-7 Notes to Consolidated Financial Statements F-8 4 Table of Contents ITEM 19.EXHIBITS Certification of Chief Executive Officer required by Rule 13a-14(a) (17 CFR 240.13a-14(a)) or Rule 15d-14(a) (17 CFR 240.15d-14(b)). Certification of Chief Financial Officer required by Rule 13a-14(a) (17 CFR 240.13a-14(a)) or Rule 15d-14(a) (17 CFR 240.15d-14(b)). Certification furnished pursuant to Rule 13a-14(b) (17 CFR 240.13a-14(b)) or Rule 15d-14(b) (17 CFR 240.15d-14(b)) and Section 1350 of Chapter 63 of Title 18. Consent of Independent Registered Public Accounting Firm. 5 Table of Contents SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing of this Amendment No. 1 to Form 20-F and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. DHT HOLDINGS, INC. Date: January 31, 2011 By: /s/ Svein Moxnes Harfjeld Name: Svein Moxnes Harfjeld Title: Chief Executive Officer (Principal Executive Officer) 6 Table of Contents FINANCIAL STATEMENTS DHT Maritime, Inc. Index to Consolidated Financial Statements Page Reports of Independent Registered Public Accounting Firm F-2 Consolidated Statement of Financial Position as of December 31, 2009, December 31, 2008 and January 1, 2008 F-4 Consolidated Income Statement for the years ended December 31, 2009 and 2008 F-5 Consolidated Statements of Changes in Shareholders’ Equity for the years ended December 31, 2009 and 2008 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-7 Notes to Consolidated Financial Statements F-8 F-1 Table of Contents Report of Independent Registered Public Accounting Firm The Board of Directors and shareholders DHT Maritime,Inc. We have audited the accompanying consolidated statement of financial position of DHT Maritime,Inc. as of December31, 2009 and 2008 and January 1, 2008 and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity and cash flows for each of the two years in the period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of DHT Maritime,Inc.at December31, 2009 and 2008 and January 1, 2008, and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2009, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. As discussed in Note 2A to the consolidated financial statements, the consolidated financial statements have been restated to present the consolidated statement of financial position and related disclosures as of January 1, 2008 in addition to the consolidated statements of financial position as of December 31, 2009 and 2008 presented previously. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated January 31, 2011, expressed an adverse opinion thereon. /s/ Ernst & Young AS Ernst & Young AS Oslo, Norway January 31, 2011 F-2 Report of Independent Registered Public Accounting Firm The Board of Directors and shareholders DHT Maritime, Inc. We have audited DHT Maritime, Inc.’sinternal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). DHT Maritime, Inc.’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Annual Report on Internal Control over Reporting. Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our previously issued report, we expressed an opinion that DHT Maritime, Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009, based onthe COSO criteria. Management subsequently identified a material weakness described in the following paragraph. As a result, management has revised its assessment, as presented in Item 15, “Management’s Annual Report on Internal Control Over Financial Reporting” to conclude that DHT Maritime, Inc.’s internal control over financial reporting was not effective as of December 31, 2009. Accordingly, our present opinion on the effectiveness of internal control over financial reporting, as expressed herein, is different from that expressed in our previous report. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. The following material weakness has been identified and included in management’s assessment. Management has identified a material weakness in its internal controls over the preparation and presentation of the consolidated statement of financial position as of January 1, 2008 in respect of the requirements of paragraph 21 of IFRS 1.We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statement of financial position of DHT Maritime, Inc. as of December 31, 2009 and 2008 and January 1, 2008, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity and cash flowsfor each of the two years in the period ended December 31, 2009.This material weakness was considered in determining the nature, timing, and extent of audit tests applied in our audit of the 2009 financial statements and this report does not affect our report dated January 31, 2011, except as described in Note 2A, which expressed an unqualified opinion on those financial statements. In our opinion, because of the effect of the material weakness described above on the achievement of the objectives of the control criteria, DHT Maritime, Inc. has not maintained effective internal control over financial reporting as of December 31, 2009, based on the COSO criteria. /s/Ernst & Young AS Ernst & Young AS Oslo, Norway January 31, 2011 F-3 DHT Maritime, Inc. Consolidated Statement of Financial Position (Dollars in thousands) Note as of December 31, as of December 31, Restated(1) January 1, ASSETS Current assets Cash and cash equivalents 8, 9 $ $ $ Voyage receivables from OSG 8, 9 - Prepaid expenses Total current assets Vessels, net of accumulated depreciation 6 Other long term receivables - - Deposits for vessel acquisitions 6 - - Prepaid expense - - Total assets $ $ $ LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable and accrued expenses 7 $ $ $ Derivative financial instruments 8 Deferred shipping revenues Current instalment of long-term debt 8, 9 - - Total current liabilities Long-term liabilities Long term debt 8, 9 Derivative financial instruments 8 Other long term liabilities - - Total long term liabilities Stockholders’ equity Common stock 10 Paid-in additional capital Retained earnings/(deficit) Accumulated other comprehensive income/(loss) Total stockholders’ equity $ $ $ Total liabilities and stockholders’ equity $ $ $ The restated consolidated statement offinancial position of DHT Maritime as of January 1, 2008 presented above is identical to the financial position of DHT Maritime as of January 1, 2008 included in Note 14 to the audited financial statements filed with the Company’s Annual Report on Form 20-F for the year ended December 31, 2009, as filed with the U.S. Securities and Exchange Commission on March 25, 2010. See Note 2A. See notes to accompanying financial statements. F-4 Table of Contents DHT Maritime, Inc. Consolidated Income Statement (Dollars in thousands, except share and per share amounts) Note Year ended December 31, 2009 Year ended December 31, 2008 Shipping revenues 3, 4 $ $ Operating expenses Vessel expenses Depreciation and amortization 6 General and administrative 11 Total operating expenses Income from vessel operations Interest income Interest expense 8 ) ) Fair value gain/(loss) on derivative financial instruments ) - Other financial (expense) ) - Net income / Profit for the year $ $ Basic net income per share $ $ Diluted net income per share $ $ Weighted average number of shares (basic) 5 Weighted average number of shares (diluted) 5 Statement of Comprehensive Income Profit for the year $ $ Other comprehensive income: Cash flow hedges 8 ) Total comprehensive income for the period $ $ See notes to accompanying financial statements. F-5 Table of Contents DHT Maritime, Inc. Consolidated Statement of Changes in Shareholders’ Equity (Dollars in thousands) Common Stock Paid-in Additional Capital Retained Earnings Cash Flow Hedges Total equity Shares Amount Balance at January 1, 2008 $ $ $ ) $ ) $ Total comprehensive income ) Cash dividends declared and paid ) ) Issue of Common stock 92 Compensation related to options and restricted stock Issue of restricted stock awards - Balance at December 31, 2008 $ $ $ ) $ ) $ (Dollars in thousands) Common Stock Paid-in Additional Capital Retained Earnings Cash Flow Hedges Total equity Shares Amount Balance at January 1, 2009 $ $ $ ) $ ) $ Total comprehensive income Cash dividends declared and paid ) ) Issue of Common stock 95 Compensation related to options and restricted stock Issue of restricted stock awards - Balance at December 31, 2009 $ $ $ ) $ ) $ Transaction costs on stock issues: The amount recognized as additional paid-in capital in 2009 and 2008 is after the deduction of share issue cost of $206,998 and $343,567, respectively. See notes to accompanying financial statements. F-6 Table of Contents DHT Maritime, Inc. Consolidated Statement of Cash Flow (Dollars in thousands) Note Year ended December 31, Year ended December 31, Cash Flows from Operating Activities: Net income $ $ Items included in net income not affecting cash flows: Depreciation and amortization 6 Amortization related to interest and swap expense 8 Deferred compensation related to options and restricted stock 11 Changes in operating assets and liabilities: Receivables 8 ) Prepaid expenses ) Accounts payable, accrued expenses anddeferred revenue 7 Net cash provided by operating activities Cash Flows from Investing Activities: Investment in vessels 6 ) ) Net cash used in investing activities ) ) Cash flows from Financing Activities Issuance of common stock 10 Issuance of long-term debt, net of acquisition costs 8, 9 - Cash dividends paid 10 ) ) Deferred offering costs - Repayment of long-term debt 8, 9 ) ) Net cash provided by/ (used in) financing activities ) Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Interest paid $ $ See notes to accompanying financial statements. F-7 Table of Contents NOTES TO DHT MARITIME, INC. CONSOLIDATED FINANCIAL STATEMENTS Note 1 – General Information DHT Maritime,Inc. (the “Company”) was incorporated under the name of Double Hull Tankers, Inc. on April14, 2005 under the laws of the Marshall Islands as a wholly owned indirect subsidiary of Overseas Shipholding Group,Inc. (“OSG”). In October2005, the Company completed its initial public offering. Immediately after the initial public offering wholly owned subsidiaries of OSG owned 44.5% of the Company’s common stock. During the first half of 2007 the wholly owned subsidiaries of OSG sold all of their shares of the Company’s common stock. In June 2008 the Company changed its name from Double Hull Tankers, Inc. to DHT Maritime Inc. The Company has nineMarshall Islands subsidiaries (the “Vessel Subsidiaries”) and one Norwegian subsidiary. The primary activity of each of the Vessel Subsidiaries is the ownership and operation of a Vessel. The Company’s principal executive office is located at 26 New Street, St Helier, Jersey, Channel Islands. Note 2 – Significant Accounting Principles A. Basis of preparation and accounting The DHT Maritime,Inc. consolidated financial statements have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (IFRS). The financial statements have been prepared on a historical cost basis, except for derivative financial instruments that have been measured at fair value. The principal accounting policies are set out below. The financial statement for the year ended December 31, 2009 is the first annual financial statement that the Company has prepared in accordance with IFRS and includes the comparative period for 2008. The IFRS opening balance and discussion of implementation effects are provided in note 14. The consolidated financial statements of DHT Maritime, Inc. for the year ended 31 December 2009 was the entity’s first consolidated financial statements in accordance with International Financial Reporting Standards (IFRS). According to IFRS 1.21 (previously IFRS 1.36 in the bound volume 2008) a first time adopter has to present three statements of financial position, as at the end of the current period, the end of the previous period and the beginning of the earliest comparative period. DHT Maritime, Inc. included the financial position information relating to the earliest required date in Note 14 to its financial statements (but not also within the statement of financial position). Accordingly, the consolidated financial statements for the year ended 31 December 2009 have been subsequently restated to include such information directly on the statement of financial position and related disclosures in the notes. B. Other significant accounting policies Basis of consolidation The consolidated financial statements comprise the financial statement of DHT Maritime, Inc and entities controlled by the Company (its subsidiaries). Control is achieved where the Company has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. The results of subsidiaries acquired or disposed during the year are included in the consolidated financial statement from the effective date of acquisition or up to the effective date of disposal, as appropriate. The financial statements of the subsidiaries are prepared for the same reporting period as the parent company, using consistent accounting policies. All intercompany balances and transactions have been eliminated upon consolidation or combination. Acquisitions of subsidiaries are accounted for using the purchase method. The cost of the business combination is measured as the aggregate of fair values of assets given, liabilities incurred or assumed, and equity instruments issued by the Company in exchange of control of the acquiree, plus any costs directly attributable to the business combination. The cost of the business combination in excess of the acquirer's interest in the net fair value of the identifiable assets, liabilities and contingent liabilities is accounted for as goodwill. Cash and cash equivalents Interest-bearing deposits that are highly liquid investments and have a maturity of three months or less when purchased are included in cash and cash equivalents. Cash and cash equivalents are recorded at their nominal amount on the balance sheet. F-8 Table of Contents Vessels Vessels are stated at historical cost, less subsequent depreciation and impairment, if any. For vessels purchased, these costs include expenditures that are directly attributable to the acquisition of these vessels. Depreciation is calculated on a straight-line basis over the useful life of the vessels, taking residual values into consideration, and adjusted for impairment charges, if any. The estimated useful lives, and residual values are reviewed at each year end, with the effect of any changes in estimate accounted for on a prospective basis. Each vessel’s residual value is equal to the product of its lightweight tonnage and an estimated scrap rate per ton. Each component of the vessels, with a cost significant to the total cost, is separately identified and depreciated, on a straight-line basis, over that component’s useful life. Deferred drydock expenditures Drydock expenditures have been recognized as an asset when the recognition criteria were met. The recognition is made when the dry-docking has been performed and is depreciated based on estimated time to the next inspection. Any remaining carrying amount of the cost of the previous inspection is de-recognized. Ordinary repairs and maintenance expenses are charged to the income statement during the financial period in which they are incurred. Impairment of vessels The carrying amounts of vessels held and used are reviewed for potential impairment whenever events or changes in circumstances indicate that the carrying amount of a particular asset may not be fully recoverable. An asset’s recoverable amount is the higher of an asset’s or cash generating unit’s (CGU) fair value less cost to sell and its value in use and is determined for each individual asset, unless the asset does not generate cash inflows that are largely independent of those other assets or groups of assets. Normally this will cause each vessel to be tested separately, however in situations where vessels are expected to operate in a commercial pool over a longer period, impairment test can under certain conditions be performed on a fleet wide basis. Where the carrying amount of an asset or CGU exceeds its recoverable amount, the asset is considered impaired and is written down to its recoverable amount. Such impairment is recognized in the income statement. In assessing value in use, the estimated future cash flows are discounted to their present value using a discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. A previously recognized impairment loss is reversed only if there has been a change in the estimates used to determine the recoverable amount, however not to an extent higher than the carrying amount that would have been determined, had no impairment loss been recognized in prior years. Such reversals are recognized in the income statement. Leases The determination of whether an arrangement is, or contain a lease, is based on the substance of the arrangement at inception date: whether fulfilment of the arrangement is dependent on the use of a specific or assets or the arrangement conveys a right to use the asset. Time charters and bareboat charter arrangements are assessed to involve lease arrangements. Leases in which a significant portion of the risks and rewards of the ownership are retained by the lessor are classified as operating lease. The charter arrangements whereby the Company’s vessels are leased are treated as operating leases. Payments made under operating leases are further described in the paragraph discussing revenue. Revenue and expense recognition Revenues from time charters and bareboat charters are accounted for as operating leases and are thus recognized ratably over the rental periods of such charters. F-9 Table of Contents For vessels operating in commercial pools, revenues and voyage expenses are pooled and allocated to each pool’s participants on a time charter equivalent basis in accordance with an agreed-upon formula. Vessel expenses include crew costs, vessel stores and supplies, lubricating oils, maintenance and repairs, insurance and communication costs. As part of all of the time charters and one of the bareboat charters that the Company has entered into with subsidiaries of OSG with respect to its Vessels, the Company has the opportunity to earn additional hire when vessel earnings exceed the basic hire amounts set forth in the charters. Additional hire, if any, is calculated and paid quarterly in arrears and recognized as revenue in the quarter in which it was earned. On October18, 2005, and as subsequently amended, the Company entered into ship management agreements with Tanker Management, a subsidiary of OSG, for the technical management of its seven Initial Vessels (the vessels that we acquired simultaneously with the closing of our initial public offering on October 18, 2005) in exchange for a fixed fee. As part of the ship management agreements, OSG was responsible for drydocking costs. Financial liabilities Financial liabilities are classified as either financial liabilities “at fair value through profit or loss” (FVTPL) or “other financial liabilities”. The FVTPL category comprises the Company’s derivatives. Other financial liabilities of the Company are classified as “other financial liabilities”. a) Other financial liabilities Other financial liabilities, including debt, are initially measured at fair value, net of transaction costs. Other financial liabilities are subsequently measured at amortized cost using the effective interest method, with interest expense recognized on an effective yield basis. The effective interest method is a method of calculating the amortized cost of a financial liability and of allocating interest expense over the relevant period. The effective interest rate is the rate that exactly discounts estimated future cash payments through the expected life of the financial liability, or, where appropriate, a shorter period. b) Derivatives The Company uses interest rate swaps to convert interest-bearing debt from floating to fixed rate. The swaps have been designated and have qualified as cash flow hedges until December 31, 2008. The Company applied hedge accounting until December 31, 2008. From January 1, 2009 the Company has discontinued hedge accounting prospectively. Derivatives are initially recognised at fair value at the date a derivative contract is entered into and are subsequently re-measured to their fair value at each balance sheet date. The resulting gain and loss is recognized in profit or loss immediately. When a derivative is an effective hedge instrument, a change in the fair value is either offset against the change in fair value of the hedged item or recognized in other comprehensive income until the hedged item is recognized in income. The ineffective portion of effective hedges is immediately recognized in income. Derivatives that are not effective hedges are fully adjusted through income. As of January 1, 2009, when the Company discontinued hedge accounting prospectively, the unrealized gains and losses on the derivative instruments recognized in comprehensive income remains in comprehensive income until the hedged forecast transaction occurs. F-10 Table of Contents Fair Value Measurement The fair value of financial instruments that are actively traded in organized markets is determined by reference to quoted marked bid prices. For financial instruments where there is no active market, fair value is determined using valuation techniques. Such techniques may include using recent arm’s length market transactions; reference to the current fair valueof another instrument that is substantially the same; discounted cash flows analysis or other valuation models. Financial assets – receivables Trade receivables are measured at amortised cost using the effective interest rate method, less any impairment. Normally the interest element could be neglected due to the fact that the receivables are short term. The Company regularly reviews its accounts receivables and estimates the amount of uncollectible receivables each period and establishes an allowance for uncollectible amounts. The amount of the allowance is based on the age of unpaid amounts, information about the current financial strength of customers, and other relevant information. Derecognition of financial assets and financial liabilities The Company derecognises a financial asset only when the contractual rights to cash flows from the asset expire; or it transfers the financial asset and substantially all risks and reward of ownership of the asset to another entity. The Company derecognises financial liabilities when, and only when, the Company’s obligations are discharged, cancelled or they expire. Foreign currency The functional currency of the Company and each of the Vessel Subsidiaries is the U.S. dollar. Monetary assets and liabilities denominated in other currencies are translated at the year end exchange rates. Foreign currency revenues and expenses are translated at transaction date exchange rates. Exchange gains and losses are included in the determination of net income. Group companies that have a functional currency different from the presentation currency are translated into the presentation currency as follows: a) Assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that balance sheet; b) Income and expense for each income statement are translated at the average exchange rate, and c) All resulting exchange differences are recognised as a separate component of equity. Concentration of risk All of the Company’s vessels are chartered to OSG, and consequently OSG is the only source of trade receivables. Due to this fact the concentration of risk related to trade receivables is substantial, however the Company believes that the risk can be adequately monitored as OSG is a publicly traded company with credit ratings from Standard & Poors and Moody’s.All of the Company’s debt and counterparty for its interest rate swaps are with the same financial institution. Balance Sheet Classification Current assets and short-term liabilities include items due less than one year from the balance sheet date, and items related to the operating cycle, if longer, and those primarily held for trading. The current portion of long-term debt is included as current liabilities. Other assets than those described above are classified as non-current assets. Where the Company holds a derivative as an economic hedge (even if hedge accounting is not applied) for a period beyond 12 months after the balance sheet date, the derivative is classified as non-current (or separated into current and non-current). F-11 Table of Contents Related parties Parties are related if one party has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Parties are also related if they are subject to common control or common significant influence. All transactions between the related parties are recorded at ‘arm’s length’ (estimated market value). Taxes: No income taxes have been provided herein because the Company is a foreign corporation that is not subject to United States federal income taxes. Further, the Company is not subject to income taxes imposed by the Marshall Islands, the country in which it is incorporated. Stock Compensation Employees of the Company receive remuneration in the form of restricted common stock, that is subject to vesting conditions. Equity-settled share based payment is measured at the fair value of the equity instrument at the grant date. The fair value determined at the grant date is expensed on a straight-line basis over the vesting period, based on the Company’s estimate of equity instruments that will eventually vest. Segment information The Company does only have one operating segment, and consequently does not provide segment information, except for the entity wide disclosures required. Use of estimates The preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Areas where significant judgement has been applied are: ● Depreciation: As described above, the Company reviews estimated useful lives and residual values each year. Estimates may change due to technological development, competition and environmental and legal requirements. In addition residual value may vary due to changes in market prices on scrap. ● Drydock period: the vessels are required by their respective classification societies to go through a dry dock at regular intervals.In general, vessels below the age of 15 years are docked every 5 years and vessels older than 15 years are docked every 2 1/2 years. ● Impairment testing of Vessels:Impairment occurs when the carrying value of an asset or cash generating unit exceeds its recoverable amount, which is the higher of its fair value less costs to sell and its value in use. The value in use calculation is based on a discounted cash flow model. The recoverable amount is most sensitive to the assumptions made for the discount rate used todiscounted future cash flows as well as the estimated future net cash inflows and the growth rate used for extrapolation purposes. ● Stock based compensation: Expenditures related to stock based compensation is sensitive to assumptions used in calculation fair value, however the total expenditures related to stock based compensation is immaterial. Standards and interpretations not adopted The following standards and interpretations are issued but the Company chooses not to early adopt these standards and interpretations. F-12 Table of Contents ● IFRS 2 Share-based Payment: Group Cash-settled Share-based Payment Transactions effective 1 January 2010 ● IFRS 3 Business Combinations (Revised) and IAS 27 Consolidated and Separate Financial Statements(Amended) effective 1 July 2009 including consequential amendments to IFRS 7, IAS 21,IAS 28, IAS 31 and IAS 39 ● IFRS 9 Financial instruments, effective 1 January 2013. ● IAS 24 Related parties (Revised), effective 1 January 2011. ● IAS 32 Financial instruments – Puttable financial instruments and obligations arising on liquidation, effective 1 February 2010. ● IAS 39 Financial Instruments: Recognition and Measurement – Eligible Hedged Items, effective 1 July 2009. ● IFRIC 12 Service concession arrangements, effective, 29 March 2009. ● IFRIC 14 Amendment – Prepayments of a Minimum Funding Requirement, effective 1 January 2011. ● IFRIC 15 Agreements for the construction of real estate, effective 1 January 2010. ● IFRIC 16 Hedges of a Net Investment in a Foreign Operation, effective 1 July 2009. ● IFRIC 17 Distribution of Non-cash Assets to Owners, effective 1 November 2009. ● IFRIC 18 Transfers of Assets from Customers, effective 1 July 2009. ● IFRIC 19 Extinguishing Financial Liabilities with Equity Instruments, effective 1 July 2010 ● Improvements to IFRSs (April 2009), 15 changes in 12 different standards. The effective date differs, but most of them are effective from 1 July 2009 or 1 January 2010. The Company does not expect that the new and amended standards and interpretations will have a material impact on the financial statement when implemented. Note 3 - Segment information Operating Segments: Since DHT’s business is limited to operating a fleet of crude oil tankers, management has chosen not to organise the business into different segments. Consequently the Company does only has one operating segment as defined in IFRS 8 Operating Segments. DHT considers the world as one market. Therefore the Company does not issue geographical reports. Entity-wide disclosures: Information about major customers: All of the Company’s Vessels are chartered to wholly-owned subsidiaries of Overseas Shipholding Group, Inc (“OSG”) as of December 31, 2009 pursuant to either time charters or bareboat charters. The charters’ payments to the Company under these charters are the only source of revenue. Seven vessels are time chartered to OSG with the terms expiring from the second quarter of 2012 to the second quarter of 2013. The two Suezmax tankers are bareboat chartered to OSG until 2014 and 2018, respectively. Note 4 - Charter arrangements The following summarises the material terms of the Company’s charters. Each of the Initial Vessels is subject to time charter agreements with OSG. Each time charter may be renewed by the charterer on one or more successive occasions. The Suezmax vessels, Overseas Newcastle and Overseas London are bareboat chartered to OSG. Detail is provided below: F-13 Table of Contents Time charters: Vessel Expiry after Extension * Maximum Remaining Extension term Overseas Ann April 16, 2013 7 years Overseas Chris October 16, 2012 7 years Overseas Regal April 16, 2012 5 years Overseas Cathy January 16, 2013 7 years Overseas Sophie July 16, 2012 7 years Overseas Rebecca April 16, 2012 3.5 years Overseas Ania April 16, 2012 3.5 years * On November 26, 2008, the Company entered into an agreement with OSG whereby OSG exercised its option to extend the charters for the Initial Vessels upon expiry of the Vessels' initial charter periods. Charter year ending Overseas Ann, Overseas Chris, Overseas Regal Overseas Cathy, Overseas Sophie Overseas Rebecca, Overseas Ania Oct. 17, 2008 $37,500/day $24,800/day $18,800/day Oct. 17, 2009 37,600/day 24,900/day 18,900/day Oct. 17, 2010 37,800/day 25,100/day 19,100/day Oct. 17, 2011 38,100/day 25,400/day 19,400/day Oct. 17, 2012 38,500/day 25,700/day 19,700/day Oct. 17, 2013 38,800/day 26,000/day - The charterers are not obligated to pay the Company charters hire for off hire days that include days vessel is unable to be in service due to, among other things, repairs or drydockings. Bareboat charters: Vessel Expiry Charter rate Overseas Newcastle (1) Dec 4, 2014 $26,300/day first 3 years, 25,300 thereafter Overseas London (2) Jan 28, 2018 26,600/day (1) OSG has the right to acquire the vessel at the end of charter term. (2) OSG has the right acquire the vessel at the end of the eight, ninth and tenth year ofthe charter term. OSG and DHT to share excess of market value above purchase price 60% to OSG and 40% to DHT. Additional hire: In addition to the basic hire, the charter arrangement provides certain profit sharing arrangements for additional hire for all vessels except the Overseas London. The amount of additional hire, if any, depends upon several factors such as whether or not the vessel operates in a pool. The amount of additional hire in 2009 was $12,079,000 (2008: $24,822,000) Minimum charter payments: The future minimum revenues expected to be received from the time charters and bareboat charters for the Company’s nine Vessels and the related revenue days (which represent calendar days, less estimated days that the time chartered vessels are not available for employment due to repairs or drydock) are as follows: F-14 Table of Contents (Dollars in thousands) Year Amount Revenue days $ Thereafter Net minimum charter payments: $ Future minimum revenues do not include any additional hire from the profit sharing component of the charter agreements. Revenues from a time charter are not received when a vessel is off-hire, including time required for normal periodic maintenance of the vessel. In arriving at the minimum future charter revenues, an estimated time off-hire to perform periodic maintenance on each vessel has been deducted, although there is no assurance that such estimate will be reflective of the actual off-hire in the future. Note 5 - Earnings per share The computation of basic earnings per share is based on the weighted average number of common shares outstanding during the period. The computation of diluted earnings per share assumes the exercise of all dilutive stock options and restricted shares using the treasury stock method. The components of the calculation of basic earnings per share and diluted earnings per share are as follows: (Dollars in thousands) Net Income for the period used for the EPS calculations $
